(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por el demandado apelado, solicitando se desestime el recurso por el alegado fundamento de que la trans-cripción de autos fué radicada en la Secretaría de esta Corte Su-prema después de la expiración del término legal de treinta días contado desde la fecba en que se radicó el escrito de apelación, sin que se hubiese obtenido una prórroga de dicho término;
Por cuanto, de los autos aparece que el escrito de apelación fué radicado el día 18 de enero de 1941; que el 17 de febrero de 1941, fecha en que vencía el plazo de 30 días para la radicación de la transcripción de autos, el demandante solicitó una prórroga de 15 días para hacer dicha radicación; que por resolución de febrero 18 de 1941 se concedió al demandante apelante hasta el día 20 de marzo de 1941 para radicar ante esta corte la transcripción de autos; y, por último, que dicha transcripción fué radicada dentro del plazo concedido al apelante, de lo cual se dió oportuno aviso al abogado del demandado apelado.
Por do tanto, se declara no haber lugar a la desestimación soli-citada.
(5) EADTA DE DIRIGENCIA O BUENA EE EN DA TRAMITACIÓN DEL RECURSO.